Citation Nr: 0526233	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  03-30 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for hypertension on a 
primary, presumptive, or secondary basis.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service from February 1970 to 
October 1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) that 
reopened a previously denied claim for service connection for 
hypertension and denied service connection on the merits.  
The Board reviewed the case in June 2004 and agreed that de 
novo consideration is appropriate as to all potential 
theories of entitlement.

The claim was remanded for further development in June 2004.  
That development has been accomplished, and the file has been 
returned to the Board for appellate review.  


FINDINGS OF FACT

1.  Appellant has been competently diagnosed with labile, but 
not chronic, hypertension.

2.  Appellant's labile hypertension pre-existed his military 
service.  Competent medical opinion of record states that the 
labile hypertension was not permanently worsened by military 
service.  

3.  Appellant has service connection for post-traumatic 
stress disorder (PTSD).  Competent medical opinion asserts 
that the service-connected PTSD did not cause or permanently 
aggravate appellant's hypertension.

4.  The evidence does not show that essential hypertension 
became manifest during service or became manifest to a 
compensable degree during the first year after appellant's 
discharge from service.


CONCLUSIONS OF LAW

1.  Labile hypertension pre-existed service and was not 
aggravated by service or service connected disability.  
38 U.S.C.A. §§ 1111, 5107 (West 2002); 38 C.F.R. §§ 3.306, 
3.310 (2004); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  Essential hypertension was not incurred in or aggravated 
by military service, may not be presumed to have been 
incurred therein, and is not secondary to his service-
connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.307, 3.309, 
3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The rating decision under appeal was issued after enactment 
of the VCAA.  The VCAA accordingly applies to the instant 
case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
secondary service connection for hypertension was received in 
September 2000; the claim was denied by rating decision in 
August 2002.  RO sent appellant a duty-to-assist letter in 
January 2001, prior to the rating decision, and another VCAA 
duty-to-assist letter in June 2004 during the pendancy of 
this appeal.  Neither of these two duty-to-assist letters 
expressly satisfied the fourth element ("give us everything 
you've got") cited in Pelegrini.  However, as will be 
discussed below, the VCAA provisions have been considered and 
complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Although the VCAA notice letters that were sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA duty-
to-assist letters, the original rating decision, the 
Statement of the Case (SOC) in August 2003, and the 
Supplemental Statement of the Case (SSOC) in February 2005 
all listed the evidence on file that had been considered in 
formulation of the decision.  All the VCAA requires is that 
the duty to notify is satisfied, and that claimants are given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.112 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records and treatment 
records from the VA Medical Center (VAMC) and from those 
civilian medical providers that appellant identified as 
having potentially relevant evidence for development.  
Appellant was advised of his right to testify in a hearing 
before RO or before the Board, but he has not opted to do so.  
Appellant was afforded several VA medical examinations to 
determine the etiology and severity of his hypertension, and 
RO also requested and obtained clarifying medial opinion when 
a physical examination report was not responsive to the 
requirement.  The Board accordingly finds that VA's duty to 
assist has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


II.  Factual Background

Appellant's service medical records are on file.  His pre-
induction physical examination in August 1969 noted no 
physical abnormalities, but blood pressures of 160/80 and 
154/100.  Appellant's blood was checked over a three-day 
period in August 1969 (Day 1: 140/70 a.m. and 128/70 p.m; Day 
2: 150/62 a.m. and 134/52 p.m.; Day 3: 130/80 a.m. and 130/70 
p.m.) and appellant was cleared for induction.  An undated 
clinical note states that appellant had a one-year history of 
known hypertension, initially labile, and he was to be 
evacuated to Japan for further evaluation.  He had a physical 
profile in October 1970 barring assignment from a combat unit 
since his hypertension required sedation.  His separation 
physical in September 1971 noted no abnormalities, blood 
pressure of 130/90.  No pertinent abnormalities were noted 
clinically.  There was a history of high blood pressure, 
treated, "since Vietnam."  High blood pressure was not 
clinically established on the examination.

The file contains a letter written to appellant's mother by 
the Acting Chief Surgeon, U.S. Army Pacific, in October 1970.  
The letter states that appellant had been found to have 
variable high blood pressure and had been reassigned to a 
noncombat area.  The letter states that a medical retention 
board had decided appellant's blood pressure was unstable but 
not serious.  

Appellant submitted a claim for service connection for high 
blood pressure in August 1972.  RO issued a rating decision 
in November 1972 that denied service connection based on a 
finding that the condition was found at entrance and was not 
aggravated in service.  Appellant submitted a Notice of 
Disagreement (NOD) that asserted appellant had been rejected 
from military service on one occasion due to high blood 
pressure, but was accepted on the second call up; his blood 
pressure became so high in Vietnam that he was removed from 
Vietnam and reclassified into a non-combat military 
occupational specialty (MOS).

Appellant had a VA medical examination in January 1973.  He 
reported hypertension that began when he was drafted into the 
military.  Blood pressure on examination was measured at 
146/68, 144/58, and 146/78.  The examiner's diagnosis was 
normal blood pressure, situational anxiety, and exogenous 
overweight (overweight by 20 pounds).

Based on the January 1973 examination, RO issued a rating 
decision and Statement of the Case (SOC) in February 1973 
that again denied service connection for hypertension.  It 
does not appear that appellant submitted a VA Form 9 to 
perfect an appeal, and the denial duly became final.

Records are on file from Guthrie Clinic, a private provider.  
Appellant's blood pressure in July 1980 was 118/86, increased 
to 140/80 in July 1981 and 132/88 in July 1984.  His blood 
pressure was 120/86 in June 1985, but up to 142/100 in July 
1985.  Appellant's blood pressure was 130/90 in December 1988 
and 132/90 in February 1990.  

Appellant received inpatient treatment at Arnot Ogden Medical 
Center, a private provider, in December 1990.  Appellant 
complained of recent onset of dizziness to the point of 
syncope.  He reported a vague history of hypertension not 
requiring medication.  Appellant's examination was 
unremarkable.  After a series of diagnostics, the diagnosis 
was vasovagal syncope.  

According to a Guthrie Clinic note, appellant's blood 
pressure in March 1991 was 126/90, up to 166/106 in March 
1996.  

Appellant received emergency treatment at Arnot Ogden Medical 
Center in March 1996.  Appellant reported that he had 
fluctuating high blood pressure for a very long time, but 
that it had not presented a problem until he developed a 
nearly constant dizzy sensation the previous month.  
Appellant also stated that he was currently receiving 
treatment and medication for hypertension at another facility 
but wanted a second opinion.  The discharge diagnosis was 
"acute exacerbation of chronic hypertension."  Appellant's 
blood pressure at discharge was 170/110.
  
Records are on file from Guthrie Medical Group, a private 
provider, for the period March 1996 to September 1997.  
Appellant's blood pressure was 118/106 in March 1996, 106/102 
in April 1996, 122/86 in August 1996, 122/76 in November 
1996, 158/102 in February 1997, 140/94 in June 1997, and 
126/94 in September 1997.  His diagnosis throughout the 
period was "benign hypertension."

Appellant submitted a request for service connection for high 
blood pressure and post-traumatic stress disorder (PTSD) in 
January 1998.

VA clinical records are on file from December 1997 to August 
1999.  Appellant came to VA already taking medication for 
hypertension.  In December 1997, appellant's blood pressure 
in the arm was 140, and in the leg 150.  He was treated 
during the period with various antidepressants as well as 
various medications for hypertension.  Appellant's blood 
pressure was 170/124 in February 1998 (diagnosis 
"uncontrolled hypertension"), but decreased to 110/80 in 
May 1998 and August 1998.  His blood pressure was 118/88 in 
December 1998, 110/80 in April 1999, 124/88 in May 1999 and 
126/92 in August 1999. 

Appellant submitted a letter to VA in August 1999 stating 
that he was rejected twice by the Army for high blood 
pressure but was accepted for induction after the third test.  
Appellant was sent to Vietnam, where he engaged in combat and 
was exposed to the corresponding stresses.  Appellant's 
mother initiated a congressional inquiry, which resulted in 
him being medically evacuated to Japan.  Appellant was 
reassigned to a non-combat MOS and he spent the remainder of 
his enlistment in Georgia.  He was due for discharge four 
months early, but was placed on medical hold due to his blood 
pressure; he waived disability in front of a lawyer and was 
allowed to go home early.  

VA clinical records are on file from August 1999 to March 
2000.  His blood pressure was 130/90 in February 2000; the 
assessment in February 2000 was "hypertension, fairly well 
controlled."  

RO issued a rating decision in March 2000 that granted 
service connection for PTSD (rated as 10 percent disabling).  
The same rating decision denied reopening of the claim for 
service connection for hypertension, based on a finding that 
new and material evidence had not been received.

Appellant submitted a claim in April 2000 for increased 
rating for PTSD and also for service connection for 
hypertension on a specific theory of service aggravation.

VA clinical records are on file for the period April 2000 to 
July 2000.  Appellant's blood pressure in April 2000 was 
112/90.

RO issued a rating decision in August 2000 that denied 
appellant's request to reopen the claim for service 
connection for hypertension.

Appellant's ex-wife submitted a letter to VA in August 2000 
in which she asserted that she and appellant had been married 
for two years at the time that appellant was drafted.  
Appellant was rejected twice for hypertension but inducted 
after the third examination.  After his return from Vietnam, 
appellant had occasional dizzy spells with sweating and 
chills.  Appellant currently continues to have dizzy spells.

Appellant submitted the instant claim for secondary service 
connection for hypertension in September 2000.

A VA clinical note dated September 2000 states, "[a]t 
patient's request, am noting that he does have hypertension.  
This condition may be affected negatively by PTSD."

VA clinical notes show blood pressures in January 2001 
varying from 120/80 to 132/90.  Blood pressure was 128/90 in 
March 2001 and 130/80 in July 2001.  

The file contains a VA psychiatric evaluation dated June 
2001.  The examiner stated that due to appellant's propensity 
to become easily excitable and irritable, with explosive 
outbursts of emotion and rage, the situation has exacerbated 
his hypertension.  The examiner's diagnosis for AXIS III was 
"hypertension, could have been exacerbated by PTSD."

Appellant had a VA medical examination (cardiac) in June 
2001.  Appellant complained of near-syncopal dizziness and 
fatigue that began in Vietnam.  Appellant had begun taking 
medication eight years prior to the examination.  Appellant 
stated that his blood pressure was not really under control 
until he began receiving concurrent treatment for PTSD.  
Appellant reported current fatigability, especially in the 
heat, with associated dizziness and nausea and occasional 
syncope.  Appellant's blood pressure was 138/88.  The 
examiner's diagnosis was hypertensive heart disease, which 
causes some problems with syncope.  The examiner added that 
the condition appears to have begun in service since there is 
no history of hypertensive disease prior to service.

The file contains an addendum opinion by the Chief of 
Compensations and Pensions at the VA Medical Center stating 
that, on review of the June 2001, there is no relationship or 
causality between PTSD and the development of hypertension.

RO issued a rating decision in August 2002 that reopened the 
claim for service connection for hypertension, reviewed the 
evidence, and continued the denial of service connection on 
the merits.  Appellant submitted an NOD in November 2002.

A progress note from a VA Staff Psychologist dated September 
2002 states, "[appellant] has many somatic complaints 
related to physiological overarousal such as stomach 
discomfort and high blood pressure.  This is directly related 
to the PTSD symptoms of autonomic nervous system arousal."

VA awarded appellant an increased rating of 100 percent for 
PTSD in April 2003.  Appellant submitted a Statement in 
Support of Claim in May 2003 asserting that he still wanted 
to press his appeal for service connection for hypertension.

Appellant had a VA examination for hypertension in July 2004.  
The examiner was asked particularly to determine whether 
appellant's current hypertension was chronic or labile, 
whether hypertension is consequent to service, and whether 
hypertension is causally related to PTSD.  The examiner 
reviewed the C-file.  Appellant complained of current 
lightheadedness, with occasional resultant unconsciousness.  
Examination produced blood pressure readings of 122/86, 
124/88, and 116/80.  The examiner stated that, in his 
opinion, appellant's blood pressure is labile and flexes with 
appellant's mood and his PTSD.  Further, the service did not 
cause hypertension; blood pressure varies with mood, 
activity, and physical condition, and it is not at all likely 
that appellant's blood pressure was made worse either by the 
service or the PTSD.  Also, the PTSD does not cause 
persistent hypertension, although with anxiety blood pressure 
will rise for a time.  The examiner noted that appellant's 
blood pressure went up on two occasions prior to induction, 
possibly consequent to anxiety, and that appellant did not 
begin taking medication until 1994.  The examiner stated that 
is at least as likely as not that appellant's current blood 
pressure preexisted service.  

III.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertaining to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Under VA rating criteria, the term "hypertension" means 
that the diastolic blood pressure is predominantly 90mm or 
greater, and "isolated systolic hypertension" means that 
the systolic blood pressure is predominantly 160mm or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnosis Code 7101, Note (1) (2004).  By this 
standard, appellant has been only intermittently hypertensive 
throughout the history of this claim.


Direct Service Connection

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

The first Hickson element is medical evidence of a current 
disability.  The file contains evidence, in the form of VA 
and private medical records, that appellant has hypertension.  
The Board accordingly finds that the first Hickson element 
(medical evidence of a current disability) is satisfied in 
regard to the claimed disability.  

The second Hickson element is medical or lay evidence of an 
in-service disease or injury.  In this case, there is 
evidence in the service medical records that appellant was 
treated for labile hypertension in the service.  The Board 
accordingly finds that the second Hickson element is 
satisfied.  

The third Hickson element is medical evidence of nexus 
between the claimed disability and the veteran's military 
service.  In this case, there is no such medical evidence.  
The most competent medical opinion regarding etiology is that 
of the VA medical examination of July 2004, which 
specifically stated that hypertension could not be attributed 
to appellant's military service, and the Board finds that 
this is actual evidence against nexus.  Also, as discussed 
below, the evidence shows that appellant had labile 
hypertension prior to military service, which makes it 
impossible that the condition was incurred in service.  The 
Board accordingly finds that the third Hickson element has 
not been satisfied.

Since the three Hickson elements have not been satisfied, 
direct service connection cannot be granted for labile 
hypertension.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.

Presumptive Service Connection

There are actually two potential presumptions that must be 
addressed in this case: presumption for a chronic disability, 
and presumption of aggravation of a preexisting condition.

Presumptive service connection is available for chronic 
conditions, such as essential hypertension, that become 
manifest to a degree of at least 10 percent or more within 
one year of discharge, even if there was no evidence of that 
condition during service.  38 C.F.R. § 3.307(a)(3), 3.309 
(2004).  However, the presumption fails in this case for two 
reasons.  First, competent medical evidence (the VA medical 
examination of July 2004) establishes that appellant's 
hypertension is labile, not chronic or essential.  Second, 
there is no indication that the condition was manifest to a 
degree of at least ten percent in the year after appellant's 
discharge (appellant's blood pressure at time of discharge 
was 130/90, which is not hypertensive, and his blood pressure 
in the VA examination in 1973, two years after discharge, was 
still normal).  There is accordingly no presumption of 
chronicity applicable in this claim.  Moreover, he was not 
taking medication for hypertension in the year after 
separation from service.

Presumption of aggravation applies when VA has determined by 
clear and unmistakable evidence that a condition preexisted 
service.  In this case, the preinduction physical 
examination and appellant's own account agree that appellant 
was rejected from service due to hypertension, and was only 
cleared for induction after review, so labile hypertension 
clearly preexisted service.  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service, and then whether 
this constitutes an increase, permanent in nature, of the 
disability.  Browder v. Brown, 5 Vet. App. 267, 271 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  In this case, 
the fact that appellant was evacuated from Vietnam for 
hypertension, and reassigned to a less stressful MOS, serves 
as an indication that there was a measured worsening of the 
condition in service.  However, appellant's blood pressure in 
his discharge physical was actually lower than his blood 
pressure in his induction physical, which shows that the 
worsening of hypertension in Vietnam was not permanent in 
nature.  Succinctly put, appellant's hypertension was 
measurably less severe at the time of his discharge than at 
the time of his induction. 

Presumption of aggravation is triggered by evidence that a 
preexisting disability has undergone a permanent increase in 
severity during service.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000); Sondel v. West, 13 Vet. App. 213 (1999); 
Beverly v. Brown, 9 Vet. App. 402 (1996).  As seen above, the 
evidence shows that appellant had a condition that preexisted 
military service but does not show that the condition 
underwent a permanent increase in severity in service, so the 
presumption of aggravation does not apply to this claim.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence shows that appellant had a non-chronic preexisting 
condition and does not show that the preexisting condition 
was measurably and permanently worsened during military 
service.  The evidence thus preponderates against either 
presumption, and the benefit-of-the-doubt rule does not 
apply.  

Secondary Service Connection

Service connection may be granted for a disability found to 
be proximately due to, or the result of, a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2004); Harder v. Brown, 5 
Vet. App. 183, 187-89 (1993).  Alternatively, additional 
disability is compensable under 38 C.F.R. § 3.310 when a 
nonservice-connected disability is aggravated by (not 
necessarily caused by) a service-connected disability; in 
such a case, the evaluation assigned is based on the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

Generally, when a veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, 
there must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).  To prevail on the 
issue of secondary service causation, the record must show: 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and, (3) medical nexus evidence 
establishing a connection between the current disability and 
the service-connected disability.   Wallin, supra.

The first step of the Wallin analysis is evidence of a 
current disability.  In this case, VA and private medical 
records show that appellant currently has hypertension, so 
the first Wallin element is satisfied.

The second step of the Wallin analysis is evidence of a 
service-connected disability.  
In this case, the record shows that appellant has 100 percent 
service connection for PTSD.  The Board accordingly finds 
that the second step of the Wallin analysis has been 
satisfied.

The third step of the Wallin analysis is medical evidence of 
a nexus between the nonservice-connected disability and the 
service-connected disability.  In this case, the evidence is 
conflicting.

VA psychiatric notes appear to support nexus.  A VA 
psychologist's note in September 2002 stated flatly that high 
blood pressure "is directly related to the PTSD symptoms of 
autonomic nervous system arousal."  VA psychiatrists were 
more circumspect.  A VA psychiatrist in June 2001 stated that 
appellant's excitability and irritability, with explosive 
outbursts of emotion and rage, "has exacerbated his high 
blood pressure, hypertension" but this examiner's actual 
diagnosis was a more qualified "hypertension, could have 
been exacerbated by PTSD."  Similarly, a mental health 
clinical note in September 2000 stated that hypertension 
"may be affected negatively by PTSD."  The Board finds that 
the last two opinions are not persuasive, since medical 
opinions expressed in speculative language ["could have 
caused", etc.] do not provide the degree of certainty 
required for medical nexus evidence.  Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 
127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993).

The file also contains medical opinion against nexus.  The VA 
reviewer in September 2001 stated flatly that "there is no 
relationship or causality between PTSD and the development of 
hypertension."   The VA examiner in July 2004 stated that he 
"did not feel it is at all likely that [appellant's] blood 
pressure was made worse by the service or by the PTSD."

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  As true with any piece of evidence, 
the credibility and weight to be assigned to these opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).
 
The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  Greater 
weight may be placed on one physician's than another's 
depending on factors such as the reasoning employed by the 
physicians and whether or not (and the extent to which) they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000).

On review of the medical opinions of record, the Board finds 
that the opinion of the VA medical examiner in July 2004 is 
most persuasive.  This examiner had access to the file and to 
all previous opinions, and, unlike the psychologist and other 
mental health professionals, this examiner was working 
squarely within his particular medical specialty.  Further, 
this examiner presented a detailed rationale for his opinion.  
Finally, the examiner's opinion is consistent with the 
entirety of the file: appellant's PTSD does in fact cause 
fluctuation of blood pressure, but the hypertension is not 
chronic and accordingly does not present a disability for 
which secondary service connection can be granted.  

Based on the analysis above, the Board finds that the most 
competent medical evidence of record argues against nexus, 
and the third step of the Wallin analysis is not satisfied.  
Secondary service connection is accordingly not appropriate 
in this case.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for hypertension, to include as secondary 
to or aggravated by service-connected PTSD, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


